UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8081



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY VONZELL COMER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-95-69)


Submitted:   February 21, 2002             Decided:   March 7, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Vonzell Comer, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Vonzell Comer appeals from the district court’s order

denying his motion to reduce his sentence under 18 U.S.C.A. §

3582(c)(2) (West 2001).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.    United States v.

Comer, No. CR-95-69 (M.D.N.C. Nov. 21, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2